Title: To Thomas Jefferson from William Frederick Ast, 10 May 1800
From: Ast, William Frederick
To: Jefferson, Thomas



Dear Sir
Richmond 10. May 1800.

I am honoured with Your very esteemed favour of 17. Septr. 1.—extreme hurry of business has hitherto prevented me to answer it sooner.
I have now the pleasure to send You herewith the Amendments made at the last General Meeting of the Mutual Assurance Society, as also the New form of the Declarations, and an explanation of the System made for the general Information.
The Amendments appear to give general Satisfaction—You will find now that those parts You complained of, are either done away or so amended that no more Objection can be had to it.
By the additional Premiums paid now by the Towns puts the Country people upon a much better footing—there is in my opinion much more danger in the Country than there is generally immagined—a certain Class of people who undergo often a severe discipline may, as it often has happened, do a great deal of Mischief—there is seldom water enough near the Dwellinghouses or Barns in the Country and very little Assistance—where an accident doth take place there is in general a Total loss—when on the Contrary a house smoaks in Town people, going generally night and day about, percieve it, and will be put out and particularly now as they have and will still more so have better apparatus and supply of Water to put the fire out. For the Contiguity of other Houses they pay considerably more.
As the Principles begin now better to be understood, the Subscriptions increase dayly—last thursday we got in declarations for twenty-one buildings. There being now Agents in each County appointed will make the Insurance more general. Then the Interest of one premium will in my opinion be more than sufficient. The premiums average […] per Cent then there is to each hundred Dollars in Stock three Dollars; which laid out in 6 pCt […] about 8 pCt. Interest […] 24 Cents per Annum—then suppose that 4 Cents go to defray the Expences there remain to each hundred Dollars insured 20 Cents annual Interest: then there must out of every 100 Dols. insured every Year one out of 500. hundred houses burn before it will  absorb this the Interest—and it is my opinion that on an average in the whole State only one out of Ten thousand burns—some Years more and some less—if You would be so kind to examine this Calculation I think that taking the Average of a Number of Years You will find it pretty just—then there remains only one thing to be done that is to make it general—now if every one who doth understand it did insure and engage his Neighbours to do so, it might easily be effected—if You would now be so kind as to make a good begining and send in Your declaration and only mention it to Your Neighbours that You have done so will bring in thousands to follow the good Example and thousands will follow them; by which means the whole State will soon be insured and make it one of the best Institutions existing.
To succour the unfortunate ought, I think go before any other payment upon this ground the fathers of the Land have granted a Summary process—as each has in general only a small Sum to pay, which is proportioned to his Riches, they can easily raise it: if they are willing—the Law is only for the hard hearted the tender heart will always come forward of his own accord in so laudable a Cause.
I have the honour to subscribe myself with sincere respect Dear Sir Your most obedient most humble Servant

W. F. Ast

